DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst et al. US 2005/0149990 hereinafter referred to as Fairhurst in view of Wen et al. US 2003/0038825 hereinafter referred to as Wen.
In regards to claim 1, Fairhurst teaches:
"An intelligent television system, comprising: a handheld remote control comprising at least one shortcut button, a first hotkey visually identified with a first color, a second hotkey visually identified with a second color different from the first color, a third hotkey visually identified with a third color different from the first color and the second color, and a fourth hotkey visually identified with a fourth color different from the first color, the second color and the third color"
 Fairhurst Figure 1 teaches a liquid crystal television 100.  Fairhurst Figure 4 teaches a handheld remote control 200.
"and a television comprising an operating system kernel, a framework and one or more applications, which are in communication with each other to perform functions of the intelligent television system”
Fairhurst paragraph [0026] teaches the System Manager is the portion of the C program responsible for launching all of the system tasks, including the codecs, the Java engine, and the Java Manager. The Java Manager engine executes the Java class code. The Java classes may be just in time compile, interpreted, precompiled, or of some other form.  Fairhurst paragraph [0035] teaches The system manager 121 and associated graphic user interface, operable on television system 100, functions to present the user with all possible user selectable programs that the user may run, and enable the user to navigate through the programs and select and run their desired program. 
"wherein: the framework comprises an input event dispatcher for receiving user input events and sending the user input events to a panel manager"
Fairhurst teaches in paragraph [0027] The Java Manager is the only Java application running in the system implemented according to a preferred embodiment of the invention. The system may have multiple Applets, but only one Java application. The Java Manager, in the present system, contains the Application Manager.  Fairhust paragraph [0028] teaches The Application Manager is the class which locates all the available Java Applets, and displays the selections to the user on the GUI. When the user selects an Applet to run, the Application Manager calls the Java engine to launch the Applet.
"wherein the user input events comprise a selection of the at least one shortcut button and a subsequent selection of a hotkey on the handheld remote control"
Fairhurst teaches in paragraph [0052] after pressing the &lt;Hotkey&gt; button, the hot key button screen 600 appears, as shown in FIG. 6. The screen shows the icon 602 for the program currently being assigned to a hot key near the top of the screen. The current hot key assignment icons 604 are shown lower on the screen, with each hot key's currently assigned program or function icon displayed above a bar the color of the icon's assigned hot key. The user assigns the new program to a hot key by pressing the desired colored hot key 210--red, green, yellow, or blue. Hotkey button 212 is equivalent to a shortcut button.  Pressing the desired color button is equivalent to selection of a hotkey.
"in response to the selection of the at least one shortcut button, the input event dispatcher is configured to receive a user input event associated with the at least one shortcut button and the panel manager is configured to receive the user input event and display a first user interface associated with the at least one shortcut button"
Fairhurst teaches in paragraph [0052] and Figure 6 After pressing the &lt;Hotkey&gt; button, the hot key button screen 600 appears, as shown in FIG. 6.  FIgure 6 illustrates a first user interface.
"[a user interface] comprising a first indicator having the first color of the first hotkey indicating a first currently assigned function for the first hotkey in the second user interface, a second indicator having the second color of the second hotkey indicating a second currently assigned function for the second hotkey in the second user interface, a third indicator having the third color of the third hotkey indicating a third currently assigned function for the third hotkey in the second user interface"
Fairhurst Figure 6 displays a user interface with the colored hotkeys.
"the first currently assigned function, the second currently assigned function, and the third currently assigned function are different from each other ... "  
Fairhurst Figure 6 teaches each color is assigned a different application.
Fairhurst does not explicitly teach:
"in response to a selection of a first application on the first user interface, the panel manager is further configured to display a second [user interface comprising a first indicator having ... a first currently assigned function for the first hotkey in the second user interface, a second indicator having ... a second currently assigned function for the second hotkey in the second user interface, a third indicator having ... a third currently assigned function for the third hotkey in the second user interface]"
Wen Figure 1A teaches a first user interface with various inputs.  When a user selects "2" E-mails a second user interface as seen in Figure 1B is displayed.  While only two function are shown in Figure 1B it is implicit it may be three functions.  For example, Figure 2 teaches more than two function buttons at various menu levels.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to have included the features of "in response to a selection of a first application on the first user interface, the panel manager is further configured to display a second [user interface comprising a first indicator having ... a first currently assigned function for the first hotkey in the second user interface, a second indicator having ... a second currently assigned function for the second hotkey in the second user interface, a third indicator having ... a third currently assigned function for the third hotkey in the second user interface]" because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities such as keeping phone numbers and addresses, web browsing, and many other intuitive applications (Wen paragraph [0005]).
"and are disabled in the first user interface before entering the second user interface"
Wen Figure 1B buttons with functions for receiving and sending mail are disabled in Figure 1A.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to have included the features of "and are disabled in the first user interface before entering the second user interface" because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities such as keeping phone numbers and addresses, web browsing, and many other intuitive applications (Wen paragraph [0005]).
"and; the panel manager is configured to display a third user interface in response to a selection of the first hotkey in the second user interface"
Wen Figure 2 illustrates at least three levels of menus.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to have included the features of "and; the panel manager is configured to display a third user interface in response to a selection of the first hotkey in the second user interface" because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities such as keeping phone numbers and addresses, web browsing, and many other intuitive applications (Wen paragraph [0005]).
In regards claim 3, Fairhurst/Wen teach all the limitations of claim 2 and further teach:
“wherein the third hotkey is not indicated as being associated with any assigned function in the third user interface”
While not explicitly stated, Wen teaches at least three levels of menus in Figure 2 as well as the assigning only necessary functions in Figure 1 B.  Therefore, it is understood that at any menu level there may be some inactive hotkeys.  This features does not provide any unpredictable results as it results in a user interface using hotkeys at various menu levels as shown by Wen.  It is merely a combination a familiar elements (menus level, unassigned hotkeys) according to known methods (implementation as a user interface).  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards claim 4, Fairhurst/Wen teach all the limitations of claim 2 and further teach:
“wherein the first user interface comprises access shortcuts to one or more applications”
Wen Figure 1 buttons 0-9 are shortcuts to different applications.
In regards claim 5, Fairhurst/Wen teach all the limitations of claim 4 and further teach:
“wherein the one or more applications comprise a web browser, a system setting and one or more video-on-demand applications”
Wen Figure 1A teaches internet access.  This is equivalent to a web browser.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to have included the features of “wherein the one or more applications comprise a web browser, a system setting and one or more video-on-demand applications” because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities such as keeping phone numbers and addresses, web browsing, and many other intuitive applications (Wen paragraph [0005]).
In regards claim 6, Fairhurst/Wen teach all the limitations of claim 4 and further teach:
“wherein: in response to a selection of a second application on the first user interface, the panel manager is further configured to display a fourth user interface comprising a fourth indicator having the first color of the first hotkey indicating a fourth currently assigned function for the first hotkey in the fourth user interface, a fifth indicator having the second color of the second hotkey indicating a fifth currently assigned function for the second hotkey in the fourth user interface, and a sixth indicator having the third color of the third hotkey indicating a sixth currently assigned function for the third hotkey in the fourth user interface”
These features are nothing more than having a fourth level menu with hotkeys assigned to a specific function for that level menu.  This is implicitly known from the combination of Fairhurst and Wen.  This features does not provide any unpredictable results as it results in a user interface using hotkeys at various menu levels as shown by Wen.  It is merely a combination a familiar elements (menus level, unassigned hotkeys) according to known methods (implementation as a user interface).  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards claim 7, Fairhurst/Wen teach all the limitations of claim 6 and further teach:
“wherein the panel manager is further configured to display a fifth user interface associated with the fourth currently assigned function in response to a selection of the first hotkey in the fourth user interface”
These features are nothing more than having a fifth level menu with hotkeys assigned to a specific function for that level menu.  This is implicitly known from the combination of Fairhurst and Wen.  This features does not provide any unpredictable results as it results in a user interface using hotkeys at various menu levels as shown by Wen.  It is merely a combination a familiar elements (menus level, unassigned hotkeys) according to known methods (implementation as a user interface).  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst in view of Wen and further in view of Hendricks et al. US 5,734,853 hereinafter referred to as Hendricks.
In regards to claim 2, Fairhurst/Wen teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the at least one shortcut button comprises a global panel button”
This is considered a conventional feature on remote control devices. Hendricks teaches in Figures 9a-b and column 27 lines 50-55 a subscriber may sequence back through menus or return to the home menu 897 with one-touch of the home menu button on the remote control 900.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen/Yamagami in view of Hendricks to have included the features of “wherein the handheld remote control further comprises a global panel button for providing the global panel to the user” because what is needed is a system which can deliver and present television programming through a user friendly interface which allows the consumer to easily select from among the many program choices (Hendricks column 2 lines 40-45).
Claim 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst in view of Wen and further in view of Kim et al. US 2012/0295661 hereinafter referred to as Kim.
In regards to claim 8, Fairhurst/Wen teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the panel manager is further configured to display an operation control interface for at least one of security system, door/gate controls, remote video cameras, lighting system, and refrigerators”
Kim paragraph [0148] teaches the controller 180 of the smart TV 100 executes a door control application for notifying a visit and displays an image 151D obtained by the door opening/closing device on the display 151.  It would have ben obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of Kim to have included the features of “wherein the panel manager is further configured to display an operation control interface for at least one of security system, door/gate controls, remote video cameras, lighting system, and refrigerators” to enforce and add terminal functions, it may be considered to improve structures and/or software of terminals (Kim [0007]).
In regards to claim 9, Fairhurst/Wen teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising: an image capturing device, configured to capture an image”
Kim Figure 5 teaches an embodiment where a camera 121 is used. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of Kim to have included the features of “further comprising: an image capturing device, configured to capture an image” to enforce and add terminal functions, it may be considered to improve structures and/or software of terminals (Kim [0007]).
In regards to claim 10, Fairhurst/Wen teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising: a user ID element, in communication with the image capturing device, configured for identifying users of the intelligent television system”
Kim Figures 2-3 illustrate a process whereby images are used to identify users ability to access control rights using the camera.  The Examiner interprets that the image capturing device identifies users as either a user that possesses access or does not possess access.  The Examiner interprets the gesture of the user as a user ID element as this is the feature that the camera uses to identify the users control permissions.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of Kim to have included the features of “further comprising: a user ID element, in communication with the image capturing device, configured for identifying users of the intelligent television system” to enforce and add terminal functions, it may be considered to improve structures and/or software of terminals (Kim [0007]).
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst in view of Wen and further in view of Ha et al. US 2004/0125080 hereinafter referred to as Ha.
In regards to claim 11, Fairhurst/Wen teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the at least one shortcut button comprises a setting button”
It is a well-known feature to have a settings button on a remote control to access settings.  Ha teaches in Figure 2 and equipment setting button.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of Ha to have included the features of “wherein the at least one shortcut button comprises a setting button” because  the number of buttons of the universal remote control can be reduced and the universal remote control can be upgraded to ensure efficient control for new functions added to pieces of electronic equipment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422